DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2015/0257285) in view of Scaggs (US 2018/0314298).
Regarding claim 1, Wilson teaches a kit (Fig. 14) comprising:
a screen protector installation tool comprising:
a first segment 230 having a first side (bottom of 230), a second side (left of 230) attached to the first side by a first corner alignment feature (see bottom round corner), and a third side (top of 230) attached to the second side by a second corner alignment feature (see top round corner); and
a second segment 240 slidably attached to the first segment 230 to define an interior of the screen protector installation tool, the second segment 240 including a first side (bottom side of 240), a second side (right side of 240) attached to the first side by a first corner alignment feature (see bottom round corner of 240), and a third side (top of 240) attached to the second side by a second corner alignment feature (see top round corner);
wherein at least a portion of the first segment is adapted to be slidably received within the second segment to engage the second segment, and wherein the first and second corner alignment features of the first segment and the first and second corner alignment features of the second segment are adapted to center the electronic device in the interior of the screen protector installation tool when the first segment is moved relative to the second segment (¶0069: Finally, as shown in FIG. 14, once the .)
Wilson fails to teach a screen protector comprising:
a front surface and an opposing rear surface;
a first removable film adapted to at least partially cover the rear surface of the screen protector; and
a second removable film adapted to at least partially cover the front surface of the screen protector.
Scaggs teaches a screen protector 30 for use with screen installation tool (Fig. 4), the screen protector comprising:
a front surface 36 and an opposing rear surface 58;
a first removable film 62 adapted to at least partially cover the rear surface 58 of the screen protector 30; and
a second removable film 64 adapted to at least partially cover the front surface 36 of the screen protector 30 (¶0006).
It would have been obvious to one having skill in the art before the invention was made to include the screen protector of Scaggs into the kit of Wilson in order to protect the surfaces of the screen protector from fingerprints, smudges, debris, or dust, and/or may cover an adhesive layer to attach the screen protector to the personal electronic device (¶0006). 

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11 and 13-16 of U.S. Patent No. 10,841,409, referred to as patent hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1- 2, the claimed limitation is encompassed by claim 16 of the patent.
Regarding claim 3, the claimed limitation is encompassed by claim 17 of the patent.
Regarding claim 4, the claimed limitation is encompassed by claim 18 of the patent.
Regarding claim 5, the claimed limitation is encompassed by claim 19 of the patent.
Regarding claim 6, the claimed limitation is obviously encompassed by claim 15 of patent.
Regarding claim 7, the claimed limitation is encompassed by claim 2 or 3 of the patent.
Regarding claims 8-9, the claimed limitation is encompassed by claims 4 of the patent.
Regarding claim 10, the claimed limitation is encompassed by claim 5 of the patent.

Regarding claim 12, the claimed limitation is encompassed by claim 10 of the patent.
Regarding claim 13, the claimed limitation is encompassed by claim 11 of the patent.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 7.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 16, the claimed limitation is encompassed by claim 13 of the patent.
Regarding claim 17, the claimed limitation is inherently encompassed by claim 1 of the patent (slid).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 19, the claimed limitation is encompassed by claim 14 of the patent.
Regarding claim 20, the claimed limitation is encompassed by claim 15 of the patent.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE NGUYEN
Examiner
Art Unit 2649